Citation Nr: 0406351	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Frasnegor, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from April 1941 to 
October 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In November 2002 the Board denied the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2003, pursuant to a Joint Motion, 
the Court vacated the Board's decision and remanded the case 
for further development and readjudication.  The Joint Motion 
indicated the Board had not addressed specific evidence on 
file and that the veteran should be provided a new VA rating 
examination.

As indicated in the Board's prior decision, in November 2001 
the veteran raised the issue of whether new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for a heart disorder secondary 
to his service-connected generalized anxiety disorder (the 
claim concerning his heart most recently had been denied by 
the RO June 1994).  And in his January 2002 substantive 
appeal, he also claimed entitlement to a total disability 
rating based on individual unemployability (TDIU).  But since 
these additional issues had not been developed for appellate 
review by the Board, they were referred to the RO for 
appropriate action.

The Board also indicated in its prior decision that the 
veteran had submitted a motion in May 2002 to advance his 
case on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).  But he subsequently withdrew that 
motion in a written statement received later that same month.  



Additionally, the Board now notes that in a letter dated 
August 10, 1996, the veteran was notified of a rating 
decision earlier that month denying entitlement to a TDIU.  
His notice of disagreement (NOD) with that denial was 
received in February 1997, and a statement of the case (SOC) 
was issued in April 1997.  On June 11, 1997, a substantive 
appeal (VA Form 9) was received in which the veteran did not 
address his entitlement to a TDIU; rather, he claimed 
entitlement to service connection for heart disease as 
secondary to his service-connected generalized anxiety 
reaction.  He attached to the VA Form 9 copies of two letters 
he had written in 1942 to his sister.  

The veteran was notified by RO letter of August 25, 1997, of 
a rating decision earlier that month denying his petition to 
reopen the claim for service connection for heart disease.  
That rating decision noted that a June 1981 Board decision 
had denied service connection on the basis that heart disease 
was not incurred or aggravated during service and did not 
manifest to a degree of 10 percent or more within one year 
after service discharge.  It also was noted that an 
unappealed and final June 1994 rating decision had denied 
service connection for heart disease as not being due to the 
service-connected psychiatric disorder.  

Also by letter of August 25, 1997, the RO notified the 
veteran that it had not received a VA Form 9 that would 
perfect his appeal of the denial of the claim for a TDIU and 
that, because the time for perfecting the appeal had expired 
one year after the August 10, 1996, notification letter, his 
appeal was closed.  If he disagreed, he was to "write [the 
RO] and tell us why" and he was informed of his appellate 
rights.  He never did so, however.

In sum, the RO did not accept the VA Form 9 of June 1997, 
which did not address the claim for a TDIU, as an adequate 
and timely substantive appeal for the purpose of perfecting 
the appeal to the Board concerning this issue.  Instead, it 
was accepted as a petition to reopen the claim for service 
connection for heart disease.  In this regard, on file is a 
September 2, 1997, report of contact stating that a VA 
employee spoke with the veteran, at which time he said it was 
his intention to file the June 1997 VA Form 9 as to the 
appeal for a TDIU.  He was informed that his only recourse 
would be to submit a petition to the Board for acceptance of 
the VA Form 9 as a proper substantive appeal for the purpose 
of perfecting the appeal for a TDIU.  And the Board would 
decided whether a timely substantive appeal was filed.  But 
no subsequent correspondence has been received addressing 
whether the VA Form 9 of June 1997 was timely or adequate for 
the purpose of perfecting the appeal for a TDIU.  So despite 
what the veteran may have been told in September 1997 (as 
reflected in the report of contact mentioned), if believes he 
actually perfected an appeal from the August 1996 denial of a 
TDIU, this, itself, is a separately appealable issue that 
first must be addressed by the RO.  And if he disagrees with 
the RO's determination concerning this, then he may appeal 
this separate issue to the Board.  38 C.F.R. § 20.200 (2003).


REMAND

In August 1996 the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA) and that he was attempting to locate information 
concerning the award determination and supporting evidence.  
Following RO requests in April and July 1996 to Southeastern 
PSC for the underlying SSA medical records, in a July 1996 
letter from an SSA Assistant Regional Commissioner the RO was 
informed that its' request for copies of medical evidence 
underlying the veteran's award of SSA disability benefits 
could not be fulfilled.  The veteran's file had been 
requested from the appropriate storage facility, but they had 
"been unsuccessful in securing the file."  

The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefits award 
and the underlying medical records.  Baker v. West, 11 Vet. 
App. 163, 169 (1998) (VA failed in duty to assist veteran by 
not obtaining SSA records in conjunction with an increased 
rating claim even when veteran only noted he was receiving 
Social Security disability). 

Under 38 C.F.R. § 3.159(c)(2) VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
SSA.  VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  

Further, pursuant to the Joint Motion, the veteran should be 
scheduled for an 
up-to-date VA psychiatric rating examination.  Also, more 
recent VA outpatient treatment (VAOPT) records should be 
obtained and the veteran should be requested to state whether 
he has received any recent private psychiatric treatment.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the Veterans Claims 
Assistance Act (VCAA) and implementing 
VA regulations is completed.  In particular, 
ensure that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) and 
their implementing regulations, especially 38 
C.F.R. § 3.159(b) and (c)(2) (2003), are fully 
complied with and satisfied.

The VCAA letter must provide adequate written 
notification of the information and evidence (1) 
necessary to substantiate the claim, (2) that VA 
will seek to provide, (3) that the claimant is 
expected to provide, and (4) to provide any 
evidence in the claimant's possession that 
pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); VCAA as 
codified at 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003). 



2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.

3.  Also ask the veteran to provide the names and 
addresses of all private clinical sources, if any, 
and approximate dates of treatment, evaluation or 
hospitalization for his psychiatric disability.  
Ask that he complete and return the appropriate 
releases (VA Form 21-4142) for the medical records 
of each private care provider since he filed 
his claim for an increased rating in June 2000.  
And with his authorization, request all private 
treatment records indicated, if any, and associate 
all received with the file.  If any request for 
private treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2003).  

4.  The veteran's attorney representative recently 
submitted a statement in November 2003 indicating 
the veteran's only treatment from VA has been at 
the VA Medical Center (VAMC) in Charlotte, North 
Carolina.  So the RO must obtain these records and 
associate them with the other evidence in the 
claims file. 

5.  Schedule the veteran for a VA psychiatric 
examination to assess the current severity of his 
service-connected generalized anxiety disorder.  
Please specifically indicate how the symptoms 
attributable to the generalized anxiety disorder 
affect him both occupationally and socially in 
terms of the applicable rating criteria.  This 
includes providing a Global Assessment of 
Functioning (GAF) score consistent with the 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  
And explain what the assigned score means.  
Furthermore, indicate whether the veteran's 
service-connected psychiatric disability, alone, 
precludes substantially gainful employment.  
Discuss the rationale for the opinion.  It is 
absolutely imperative that the examiner has access 
to the claims file for a review of the veteran's 
pertinent medical history.  All necessary testing 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions to 
which answers are provided.

6.  Review the report of the VA examination to 
ensure it addresses the applicable rating 
criteria, including insofar as whether the veteran 
is unemployable due to his generalized anxiety 
disorder.  If the report of the examination does 
not contain sufficient information to properly 
rate his disability, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Then readjudicate the claim based on the 
additional evidence obtained.  If benefits are not 
granted to the veteran's satisfaction, send him 
and his attorney a Supplemental Statement of the 
Case (SSOC) and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


